



Exhibit 10.22




FORM (FOR U.S. EMPLOYEES) OF
LYDALL, INC.
PERFORMANCE SHARE AWARD AGREEMENT
(Three-Year Period)


THIS PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”) is made between
Lydall, Inc., a Delaware corporation (“Lydall”), and the recipient (the
“Recipient”) with respect to an Award under Lydall’s 2012 Stock Incentive Plan
(the “Plan”) pursuant to the award letter (the “Award Letter”), dated
[_________], from Lydall to the Recipient. All capitalized terms used but not
defined in this Agreement shall have the same meanings that have been ascribed
to them in the Plan, unless the context clearly requires otherwise.
1.Grant of Performance Shares. On the Date of Grant (as defined in the Award
Letter), the Recipient has been granted the number of shares of Restricted Stock
as set forth in the Award Letter (the “Performance Shares”). The Performance
Shares are subject to the terms and conditions set forth in the Award Letter,
this Agreement and the Plan. By accepting this Agreement, Recipient understands
that the Performance Shares shall vest (a) solely to the extent the Committee
certifies the achievement of the Performance Objectives (as defined below) and
(b) provided that the Recipient remains in employment by the Company through the
date of the Certification (as defined below). Performance Shares that do not
vest will be forfeited.
2.Acceptance of Award. The Recipient shall have no rights with respect to the
Performance Shares unless the Recipient accepts this Agreement no later than the
close of business on the date that is sixty (60) days after the Date of Grant.
Such acceptance shall be effected by accessing the website of Lydall’s
administrative agent (the “Administrative Agent”), referenced in the Award
Letter and completing the required on-line grant acknowledgment process.
3.Ownership of Performance Shares; No Rights to Dividends on Performance Shares
That Do Not Vest. As soon as practicable after the acceptance of the Award by
the Recipient, Lydall will cause the Performance Shares to be issued in book
entry form in the name of the Recipient, whereupon they will be held for the
benefit of the Recipient by the Administrative Agent until the Performance
Shares vest or are forfeited in accordance with the terms and conditions of the
Plan and this Agreement. Upon such issuance, the Recipient shall be the holder
of record of the Performance Shares granted hereunder and will have, subject to
the terms and conditions of the Plan and this Agreement, voting rights of a
stockholder with respect to such Shares. Lydall shall retain custody of all
Unvested Dividends made or declared with respect to the Performance Shares,
subject to the same restrictions, terms and conditions as are applicable to the
Performance Shares, until such time, if ever, as the Performance Shares shall
vest.
4.Performance Condition.
(a)Period. The Performance Period for the Performance Shares is defined in the
Award Letter.
(b)Performance Objectives. The actual number of Shares eligible for vesting will
depend upon Lydall’s Relative TSR Percentile Rank for the Performance Period as
determined by the Committee in accordance with this Section 4. The number of
Shares that shall vest shall be the total number of Performance Shares granted
multiplied by the Vesting Percentage as set forth in the following table:


Relative TSR Percentile Rank
“Vesting Percentage”
of Performance Shares
75th or higher
150%
50th
100%
25th
50%
Lower than 25th
0%



To determine the Relative TSR Percentile Rank for the Performance Period, the
Committee will rank the TSR of the companies in the Peer Group including Lydall
from highest to lowest, with the highest being ranked number 1, and apply the
following formula, where N is the total number of companies in the Peer Group
including Lydall and R is the ranking of Lydall’s TSR within the Peer Group:


N - R
N -1





--------------------------------------------------------------------------------







The result will be rounded to the nearest whole percentile, rounding up for any
value of 0.50 or higher. If the Relative TSR Percentile Rank for the Performance
Period falls between the 25th percentile rank and the 75th percentile rank, the
Vesting Percentage shall be determined using straight line linear interpolation.


(c)Certain Definitions.
i)“Beginning Stock Price” with respect to Lydall or any other company in the
Peer Group, means the average of the closing sales prices for a share of common
stock of the applicable company on the U.S. national securities exchange on
which such stock principally trades for the month immediately preceding the
beginning of the Performance Period, as reported in the Wall Street Journal or
such other source as the Committee deems reliable. If a member of the Peer Group
has been publicly traded for less than the full month immediately preceding the
beginning of the Performance Period, such company’s Beginning Stock Price shall
equal the average of the closing sales prices for a share of common stock of the
applicable company on the U.S. national securities exchange on which such stock
principally trades over the period during which the company’s common stock has
been publicly traded.
ii)“Ending Stock Price” with respect to Lydall or any other company in the Peer
Group means the average of the closing sales prices for a share of common stock
of the applicable company on the U.S. national securities exchange on which such
stock principally trades for the last month of the Performance Period, as
reported in the Wall Street Journal or such other source as the Committee deems
reliable.
iii)“Peer Group” means those companies that are included in the S&P 600
Industrials index on both (i) the first day of the Performance Period and (ii)
the last day of the Performance Period.
iv)“Relative TSR Percentile Rank” means the percentile rank of Lydall’s TSR for
the Performance Period relative to the TSR of the companies in the Peer Group.
v)“Total Shareholder Return” or “TSR” means with respect to Lydall and each of
the companies in the Peer Group, the difference of (A) the quotient of (i)(1)
the applicable Ending Stock Price plus (2) dividends paid with respect to a
record date occurring during the period over which the Beginning Stock Price is
calculated and during the remainder of the Performance Period (assuming dividend
reinvestment on the ex-dividend date), divided by (ii)(1) the applicable
Beginning Stock Price plus (2) dividends paid with respect to a record date
occurring during the period over which the Beginning Stock Price is calculated
(assuming dividend reinvestment on the ex-dividend date); minus (B) 1.00. For
purposes of this definition, any dividend paid in cash will be valued at its
cash amount and any dividend paid in securities with a readily ascertainable
fair market value shall be valued at the market value of the securities as of
the dividend record date.
(d)Determination of Level of Performance Objectives Achieved. As soon as
practicable (and no later than the 15th day of the third month) following the
completion of the Performance Period, the Committee shall (a) determine the
satisfaction of the Performance Objectives and (b) certify in writing, the
extent to which the Performance Objectives have been achieved, if at all, and
the Vesting Percentage as defined in 4(b) resulting therefrom (such
certification being hereinafter referred to as the “Certification”).
(e)Delivery of Vested Shares. Following the Certification, the Recipient shall
be entitled to receive that number of Shares calculated by multiplying the
number of Performance Shares set forth in the Award Letter by the Vesting
Percentage set forth in the Certification, together with any Unvested Dividends
relating thereto, provided the Recipient has settled all applicable tax
withholding obligations arising from the vesting of the Award, as set forth in
Section 6 below. All such vested Shares to which the Recipient is entitled,
together with any Unvested Dividends, if any, relating thereto and any
additional Performance Shares, if any, to which the Recipient is entitled by
virtue of the Vesting Percentage being in excess of 100%, shall be released or
delivered, as applicable, to the Recipient as soon as reasonably practical after
the date of the Certification. Delivery of Shares will be made electronically
via book entry to an account in the name of the Recipient maintained with
Lydall’s transfer agent or Administrative Agent. In connection therewith, the
Recipient agrees to execute any documents reasonably requested by Lydall or the
Administrative Agent.
5.Forfeiture; Transfer Restrictions.
(a)All Performance Shares that do not vest pursuant to Section 4, as well as any
Unvested Dividends relating to the Performance Shares that do not vest, shall be
forfeited, effective as of the date of the Certification.
(b)If the Recipient’s employment with the Company terminates for any reason
whatsoever prior to the date on which the Certification is made, then, effective
upon the date of such termination, all of the Performance Shares, as well as any
Unvested Dividends relating thereto, shall be forfeited.
(c)Neither the Performance Shares, nor the Recipient’s interest in any of the
Performance Shares or Unvested Dividends, may be encumbered, sold, assigned,
transferred, pledged or otherwise disposed of at any time prior to the date of
the Certification. In the event any such action is taken, all of the Performance
Shares evidenced





--------------------------------------------------------------------------------





by this Agreement, as well as any Unvested Dividends relating thereto, shall
thereupon automatically be forfeited, effective as of the date of such event.
(d)All forfeited Performance Shares shall be delivered promptly to Lydall by the
Administrative Agent, and Lydall shall direct the transfer agent and registrar
of the Common Stock to make appropriate entries upon its or their records.
(e)The Plan Administrator shall make all determinations as to whether an event
has occurred resulting in the forfeiture of Performance Shares and any related
Unvested Dividends, and all such determinations of the Plan Administrator shall
be final and conclusive.
(f)The Performance Shares shall be subject to the forfeiture and recoupment
provisions of Section 10(a) of the Plan.
6.Taxation.
(a)The Recipient recognizes and agrees that there may be certain tax issues that
affect the Recipient arising from the grant and/or vesting of the Performance
Shares and that the Recipient is solely responsible for payment of all federal,
state and local taxes resulting therefrom. The Company expressly provides no tax
advice to the Recipient and recommends that the Recipient seek personal tax
advice. In general, the Recipient will have taxable income in any year during
which Performance Shares vest, in an amount equal to the number of Shares that
vest multiplied by the fair market value of the Common Stock on the vesting
date. This amount will be included in Recipient’s taxable income reported on
Form W-2 for that year.
(b)Any applicable income and employment tax withholding obligations associated
with the vesting of the Performance Shares must be satisfied in accordance with
the Plan and sub-section (c) below, prior to the delivery of vested Shares to
the Recipient.
(c)Unless otherwise determined by the Plan Administrator, Recipient’s tax
withholding liability will be satisfied through “net withholding” whereby the
number of vested Shares actually delivered to the Recipient is reduced by a
number of Shares with a fair market value of the Common Stock on the vesting
date equal to the Company’s minimum statutory withholding tax liability outlined
in (b) above.
(d)Section 83(b) of the Code permits the Recipient to recognize income in the
year in which the Performance Shares are granted, rather than in the subsequent
year in which they vest. This election must be filed with the Internal Revenue
Service within 30 days of the Date of Grant. The Recipient is encouraged to
discuss this alternative with his or her own tax advisor. In the event that the
Recipient desires to make an election under Section 83(b) of the Code, the
Recipient first shall make appropriate arrangements with the Company for the
payment of all applicable withholding taxes associated with such election.
7.No Employment Rights. Nothing in this Agreement shall be deemed to: (a) confer
or be deemed to confer upon the Recipient any right to continue in the employ of
the Company or in any way affect the right of the Company to dismiss or
otherwise terminate the Recipient’s employment at any time for any reason with
or without cause, (b) impose upon the Company any liability for any forfeiture
of Performance Shares which may result if the Recipient’s employment is
terminated, or (c) affect the Company’s right to terminate or modify any
contractual relationship with a Recipient who is not an employee of the Company.
8.Changes in Capitalization. Neither this Agreement nor the grant of the
Performance Shares shall affect in any way the right or power of Lydall or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Lydall’s capital structure or its business,
or any merger or consolidation of Lydall or any Lydall Affiliate, or any issue
of bonds, debentures, preferred or prior preference stocks ahead of or affecting
the Common Stock or the rights thereof, or the dissolution or liquidation of
Lydall or any Lydall Affiliate, or any sale or transfer of all or any part of
Lydall’s assets or business, or any other corporate act or proceedings, whether
of a similar character or otherwise.
9.Change in Control. Upon a Change in Control Event or other Reorganization
Event, the Performance Shares shall be subject to the terms of the Plan.
Notwithstanding anything to the contrary herein, as a result of a Change in
Control Event, the Performance Objectives no longer apply to the Performance
Shares following the Change in Control Event, shall deem the Vesting Percentage
to be 100%.
10.Plan Terms and Plan Administrator Authority. This Agreement and the rights of
the Recipient hereunder are subject to all of the terms and conditions of the
Plan, as it may be amended from time to time, as well as to such rules and
regulations as the Plan Administrator may adopt for the administration of the
Plan. It is expressly understood that the Plan Administrator is authorized to
administer, construe and make, in its sole and absolute discretion, all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, all of which shall be binding upon the Recipient. This Agreement
shall be interpreted and applied in a manner consistent with the provisions of
the Plan, and in the event of any inconsistency between this Agreement and the
Plan, the terms of the Plan shall control.
11.Miscellaneous





--------------------------------------------------------------------------------





(a)Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless authorized by the Plan Administrator, and no
amendment or modification of this Agreement may be made without Recipient’s
consent except as permitted by Section 9(e) of the Plan.
(b)Notices. Except as otherwise provided herein, every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed or delivered to the party for whom it is intended at such address as may
from time to time be designated by such party in a notice mailed or delivered to
the other party as herein provided; provided, that, unless and until some other
address be so designated, all notices or communications to the Company shall be
mailed to or delivered to Lydall’s Vice President, General Counsel and
Secretary, with a copy to its Vice President of Human Resources, both at Lydall,
Inc., One Colonial Road, P. O. Box 151, Manchester, Connecticut, 06045-0151, and
all notices by the Company to the Recipient may be given to the Recipient
personally or may be mailed to him or her at the last address designated for the
Recipient on the employment records of the Company. For purposes of this
section, the term “mailed” includes electronic delivery methods.
(c)Appointment of Agent. By accepting the Performance Shares evidenced by this
Agreement, the Recipient hereby irrevocably nominates, constitutes and appoints
each of Lydall’s Vice President of Human Resources and the Administrative Agent
as his or her agent and attorney-in-fact to take any and all actions and to
execute any and all documents, in the name and on behalf of the Recipient, for
any purpose necessary or convenient for the administration of the Plan and this
Agreement. This power is intended as a power coupled with an interest and shall
survive the Recipient’s death. In addition, it is intended as a durable power
and shall survive the Recipient’s incapacity. Lydall has the right to change the
appointed transfer agent or Administrative Agent from time to time.
(d)Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware, excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than the State of Delaware, and
the Recipient agrees to the exclusive jurisdiction of Connecticut courts.
(e)Compliance with Laws. The issuance or delivery of Shares pursuant to this
Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act and the
Exchange Act, and any rules and regulations promulgated thereunder) and any
other law or regulation applicable thereto. Lydall shall not be obligated to
issue or deliver to Recipient any Shares pursuant to this Agreement if such
issuance or delivery would violate any such requirements.
(f)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity, legality or enforceability of the
remainder of this Agreement, it being intended that all rights and obligations
of the Company and the Recipient shall be enforceable to the fullest extent
permitted by law.
12.Statute of Limitations. The Recipient hereby agrees that there shall be a
one-year statute of limitations for the filing of any claim relating to this
Agreement or the terms or conditions of the Performance Shares. If such a claim
is filed more than one year subsequent to the earlier of the date on which the
vesting of the Performance Shares is scheduled to occur or termination of the
Recipient’s employment, it shall be precluded by this provision, whether or not
the claim has accrued at that time.
IN WITNESS WHEREOF, the undersigned officer of Lydall has executed this
Agreement.
LYDALL, INC.




By:    /s/ Dale G. Barnhart
Name: Dale G. Barnhart
Title: President and Chief Executive Officer







